      Case 2:18-cv-01965-MCE-DMC Document 26 Filed 05/12/20 Page 1 of 2
                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



JIMMY McMILLAN,                             No. 2:18-cv-1965-MCE-DMC-P

              Plaintiff,

       v.

JUDY SUBOSA, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Jimmy McMillan, CDCR # P-31432, a necessary and material witness in a settlement conference
in this case on June 1, 2020, is confined in the RJ Donovan Correctional Facility (RJD), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney, by video conference from his place of confinement, to the
U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California 95814, on Monday,
June 1, 2020 at 9:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Judy Streeter, Courtroom Deputy, at (916) 930-4004.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, CA 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.
      Case 2:18-cv-01965-MCE-DMC Document 26 Filed 05/12/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: May 11, 2020
                                                ____________________________________
                                                DENNIS M. COTA
                                                UNITED STATES MAGISTRATE JUDGE
